Order entered December 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01222-CR

                           ANGEL ESPINO PALOMO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-63321-H

                                            ORDER
       The Court GRANTS court reporter Kendra Thibodeaux’s December 6, 2103 request for
an extension of time to file the reporter’s record. We ORDER Ms. Thibodeaux to coordinate
with Crystal Jones, official court reporter of the Criminal District Court No. 1, to file the
complete reporter’s record by MONDAY, DECEMBER 30, 2013.
       We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal by
DECEMBER 28, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Crystal
Jones, official court reporter, Criminal District Court No. 1; Kendra Thibodeaux, court reporter;
Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office,
Criminal Records Division; and to counsel for all parties.

                                                      /s/    LANA MYERS
                                                             JUSTICE